*726¶16 (dissenting) — The trial court found that Bureau of Alcohol, Tobacco, and Firearms Special Agent William Ramsey “wondered if” the bulge in Bee Xiong’s pants was a weapon and “assumed” it was. Clerk’s Papers at 17. The trial court also found a lack of evidence from which Agent Ramsey could reasonably infer that Mr. Xiong was armed and dangerous. The State does not challenge either finding. The court concluded that these were insufficient articulable facts upon which to base a reasonable belief that Mr. Xiong was armed and dangerous.
Schultheis, A.C.J.
117 The State’s appeal is based on a superfluous finding that essentially sets forth the trial court’s opinion as to what the officers should have done under the circumstances presented — refrain from searching Mr. Xiong (because the officers were not justified in believing that Mr. Xiong was armed and presently dangerous to the officer or to others) and complete the process of identifying Mr. Xiong, which would have resulted in his release once his identity was confirmed. Because I believe this unnecessary finding is not a legitimate ground for appeal and it has no bearing on the court’s ultimate conclusion that there were insufficient articulable facts upon which to base a reasonable belief that Mr. Xiong was armed and dangerous, I must respectfully dissent.
¶18 Agent Ramsey never testified that he was fearful or that he believed that Mr. Xiong posed a threat; only that he justified the search for officer safety reasons. He stated that, based on his experience, it is possible for someone to get a weapon while handcuffed — even when the person is handcuffed in the back, as Mr. Xiong was restrained. But he did not associate that concern to Mr. Xiong under these circumstances. Spokane Police Sergeant David McCabe testified that he was not “immediately concerned” because Mr. Xiong was handcuffed. Report of Proceedings (RP) at 25 (emphasis added). But he told Agent Ramsey to take the object out of Mr. Xiong’s pocket if he felt “anything that could have been a weapon” because he knew that eventually Mr. Xiong would be uncuffed and he did not want Mr. Xiong to have access to any weapons in the future. RP at 25. *727Agent Ramsey’s lack of true concern is highlighted by his leisurely response to the bulge in Mr. Xiong’s pocket.
¶19 Agent Ramsey testified that Mr. Xiong was immediately handcuffed when he could not produce identification to prove that he was not Kheng Xiong. It was later, when Agent Ramsey and four other officers were deciding how to identify Mr. Xiong, that he saw the “fairly large” bulge that made Mr. Xiong’s right front pocket “a little bit bulky.” RP at 8.
¶20 Agent Ramsey asked Mr. Xiong what was in his pocket (although he does not recall Mr. Xiong’s response); he touched the bulge and noted that it was hard. After Mr. Xiong pulled away to prevent further contact, Agent Ramsey asked Mr. Xiong whether the pocket contained anything that could hurt Agent Ramsey and whether he could reach into Mr. Xiong’s pocket. Mr. Xiong responded that he did not have any weapons and he did not want to be searched. Agent Ramsey then again felt the object in Mr. Xiong’s pocket, squeezing a bit harder. He noted it was “definitely a hard object” and concluded it was a “potential weapon.” RP at 12. He conferred with the other officers and decided to search Mr. Xiong for weapons.
¶21 Thus, Agent Ramsey saw the bulkiness, asked about it, felt it, asked if it was a weapon, asked Mr. Xiong if he could search, felt it again, and discussed it with the other officers on the scene before it was determined that Mr. Xiong would be searched. But he never expressed fear. And his attempts to persuade Mr. Xiong to consent to a search and to reveal the contents of his pockets are also indicative of some uncertainty in the officer’s justification to proceed with a search.
¶22 Further, the record shows that 10 or 15 minutes after the contraband was found, Mr. Xiong’s mother arrived and identified him as Bee Xiong, not Kheng Xiong. Agent Ramsey testified that if Mr. Xiong’s mother arrived to identify her son at any time prior to the search, he probably would not have continued the search because, in his words, *728“my concern, partially with the weapon is that he had a felony warrant.” RP at 20 (emphasis added).
¶23 The trial court correctly ruled that Agent Ramsey’s generalized suspicion of wondering if Mr. Xiong had a weapon was insufficient to meet the legal test for a limited weapons search. A weapons frisk may be undertaken if the officer can point to particular facts from which he reasonably inferred that the specific individual to be searched was armed and presently dangerous under the circumstances. Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); State v. Broadnax, 98 Wn.2d 289, 294-96, 654 P.2d 96, 101 (1982); State v. Hobart, 94 Wn.2d 437, 441, 617 P.2d 429, 431 (1980).
¶24 In its oral opinion, the trial court relied on State v. Galbert, 70 Wn. App. 721, 855 P.2d 310 (1993). In Galbert, an officer handcuffed and frisked Mr. Galbert for officer safety reasons, while police executed a search warrant. 70 Wn. App. at 722. Once the officers had the residence secured, the officer returned to frisk Mr. Galbert again. Id. at 723. As in this case, a lump was detected, which the officer testified could have been an “ ‘extremely small’ ” gun or some other weapon. Id. at 723 n.1. Also as in this case, the officer testified that some persons have been able to reach their pockets when handcuffed. Id. at 724.
¶25 Division One of this court held that because Mr. Galbert was restrained and there was no indication that he made any gestures or threats, the State could not show that he was presently dangerous. Id. at 725. Significantly, the trial court made no finding that Mr. Galbert posed a threat to the officer. Id. The same is true here. Since there was no evidence that Mr. Galbert could reach his pocket, or that he made any attempt to do so, any safety concern based on the fear that he would attempt to access a weapon in his pocket lacked an objective basis and was therefore unreasonable. Id. at 726. Moreover, here, even if a safety concern were justifiable, the only evidence dealt with the future, not with present, dangerousness.
*729¶26 The trial court’s reliance on Galbert was proper. The State failed to show that the search fell within an exception to the warrant requirement. I would therefore affirm.
Reconsideration denied May 4, 2007.